DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harris Pitlick on 07/08/2022.
	The claims are amended as follows:
	Claim 5 is hereby amended to read: “A method for manufacturing the sheet material according to claim 1, comprising: …”

Election/Restrictions
Claims 1, 7, and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 5 and 6, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 09/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 03/24/2022, the Examiner rejected Claims 1-4 and 7-9 on the grounds of 35 USC 103 (Ashizawa, Hagiwara) and 35 USC 112(b).  
In view of the amendments to Claims 1-4 and 7-9, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a sheet material comprising an electroless plating layer and a transparent base material with a resin layer interposed therebetween in a stacked relationship: the resin layer comprising a binder and a plurality of polypyrrole particles; the electroless plating comprising a plurality of first electroless plating films and a second electroless plating film, wherein at least some of the plurality of polypyrrole particles respectively have exposure surfaces exposed from a surface of the resin layer on which the electroless plating layer is stacked, and the plurality of exposure surfaces are scattered on said surface of the resin layer, the plurality of first electroless plating films are provided on said surface of the resin layer to respectively surround the plurality of exposure surfaces of the polypyrrole particles, the second electroless plating film is provided to cover the first electroless plating films, and forms concave portions, respectively, along surfaces of the first electroless plating films, and the first electroless plating films and the second electroless plating film, respectively, contain metals or metal compounds different from each other.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a transparent base material with a resin layer interposed therebetween in a stacked relationship: the resin layer comprising a binder and a plurality of polypyrrole particles; the electroless plating comprising a plurality of first electroless plating films and a second electroless plating film, wherein at least some of the plurality of polypyrrole particles respectively have exposure surfaces exposed from a surface of the resin layer on which the electroless plating layer is stacked, and the plurality of exposure surfaces are scattered on said surface of the resin layer, the plurality of first electroless plating films are provided on said surface of the resin layer to respectively surround the plurality of exposure surfaces of the polypyrrole particles, the second electroless plating film is provided to cover the first electroless plating films, and forms concave portions, respectively, along surfaces of the first electroless plating films, and the first electroless plating films and the second electroless plating film, respectively, contain metals or metal compounds different from each other.
In regards to Applicant’s Arguments filed on 06/22/2022, Applicant argues that the prior art of Ashizawa deposits only one electroless layer, and that one of ordinary skill in the art would not expect multiple layers to have different compounds of different metals, and that there is not any focus on the feature of some of the reducing polymer fine particles being exposed out of the coating film layer to be subsequently coated by the plating layer (Applicant’s Arguments, Pages 10-11).  
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, Ashizawa does not teach the limitations of the claims as amended, which in particular set forth that multiple electroless plating films are utilized such that the contained metals or metal compounds within differ from each other.  The secondary reference of Hagiwara, furthermore, is directed towards a metal mesh, but does not alleviate the deficiencies of Ashizawa in terms of a secondary and materially different electroless layers; and, as noted by Applicant, is improved upon by the Applicant’s instant invention in terms of higher reflectance.  
Therefore, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2018-138552, in the same patent family as the instant invention, received a Decision to Grant a Patent on 12/21/2021 by the Japanese Patent Office, and that Korean Patent Application No. KR 2018-0087305 received a Written Decision on Registration on 08/03/2020 by the Korean Patent Office, and that Chinese Patent Application No. CN 2018-10838084 received a Notification to Grant Patent Right for Invention on 06/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784




/Daniel J. Schleis/Primary Examiner, Art Unit 1784